Appeal by the defendant from a judgment of the Supreme Court, Queens County (Friedmann, J.), rendered May 24, 1985, convicting him of criminal possession of a weapon in the third degree (two counts), and criminal sale of a firearm in the second degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court properly concluded that the prosecution disproved the agency defense asserted by the defendant with respect to the charge of criminal sale of a firearm in the second degree beyond a reasonable doubt (see, People v Sierra, 45 NY2d 56; Penal Law § 25.00 [1]). The defendant’s participation in the transaction transcended that of a mere extension of the undercover police officer-purchaser, rising to the level of a middleman as exhibited by his salesman-like behavior, his willingness and ability to engage in future transactions, and his having profited from the sale (see, People v Roche, 45 NY2d 78, cert denied 439 US 958; People v Gonzales, 66 AD2d *610828). Moreover, the defendant failed to satisfy the burden imposed upon him with respect to his entrapment defense (see, Penal Law § 25.00 [2]; § 40.05). Thompson, J. P., Bracken, Rubin and Eiber, JJ., concur.